Citation Nr: 1644413	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel







INTRODUCTION

The appellant served on active duty from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In the appellant's May 2013 substantive appeal, the appellant requested a videoconference hearing.  He was subsequently scheduled for a hearing in June 2016.  Prior to the hearing, the appellant reported that he was unable to attend the scheduled hearing and requested that the hearing be rescheduled.  In June 2016, the Board remanded the appeal to afford the appellant a Board videoconference hearing at the RO.

A videoconference hearing was scheduled to be held in October 2016 at the Chicago RO.  In September 2016, the appellant asked to withdraw his Board videoconference hearing request.  Therefore, the appellant's hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his right ear hearing loss is due to noise exposure during active duty service.  Specifically, he contends that his hearing loss stems from being exposed to loud noises from guns, helicopters, and vehicles.  

A January 2011 VA examiner opined that it was less likely than not that the appellant's right ear hearing loss was related to his military service.  The examiner's rationale was that the appellant entered service and exited service with normal hearing.  However, hearing loss need not be shown in service; rather service connection can be established if there is a medical opinion linking the current hearing loss to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Additionally, the examiner did not address the significance, if any, of the 15  decibel shift in the appellant's hearing acuity in the right ear at 500 Hertz     between his September 1974 enlistment examination and his July 1977 
separation examination.  Accordingly, a clarifying addendum is needed.

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since March 2013 and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Return the claims file to the examiner who conducted the January 2011 VA audiological examination, if available.  If the examiner is not available, the claims  file should be forwarded to another audiologist to obtain the requested opinion.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file and the January 2011 examination results, the examiner should provide an addendum opinion explaining why the Veteran's current right ear hearing loss is/is not merely a delayed response to his in-service noise exposure.  In so opining, the examiner should address the significance of the 15 decibel shift in the right ear at 500 Hertz from the September 1974 enlistment examination to the July 1977 separation examination.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





